Order entered August 2, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00557-CV

      CELEBRITY HEALTHCARE MANAGEMENT, LLC, AKA CELEBRITY
    HEALTHCARE AND CELEBRITY DENTAL, PC AKA CELEBRITY DENTAL
                            Appellant

                                               V.

                                   JOHN STANCU, Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-16-03438

                                           ORDER
       Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief

is due August 9, 2017.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE